Citation Nr: 1218883	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim with respect to establishment of basic eligibility to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The appellant contends on appeal that he had service with the Philippine Commonwealth Army (USAFFE) or recognized guerilla units during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied basic eligibility for VA benefits on the basis that the appellant did not have the requisite military service requirements to be recognized as a "Veteran" for purposes of entitlement to VA benefits.  The appellant timely appealed that decision.

Initially, the Board denied basic eligibility in a March 2001 decision; the appellant subsequently sought to reopen that decision which was again denied by the RO in September 2001.  The appellant appealed the September 2001 denial, which came before the Board in April 2003 as a claim to reopen.  The Board remanded the claim at that time for further development without reopening the claim in October 2003, after attempting to undertake development on its own, which was found to be an inconsistent practice which denied "review on appeal" in the Federal Circuit's holding in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  The case was returned to the Board again for appellate review in July 2007, when the Board denied reopening the appellant's claim.

The appellant again sought to reopen his claim in September 2007, and the RO again denied that claim in the December 2007 letter of determination, the subject of this appeal.  The Board again denied reopening that claim in a November 2009 Board decision.  This time, the appellant timely appealed his claim to the United States Court of Appeals for Veterans Claims (Court) following that Board denial.  In a September 2011 memorandum decision, the Court vacated and remanded the case back to the Board for further development.  The case has been returned to the Board at this time in compliance with the September 2011 Court memorandum decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board considers the claim for establishment of basic eligibility for VA benefits to be reopened; that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2007 Board decision, which denied reopening a claim for establishment of basic eligibility for VA benefits, is final.

2.  The evidence received since the July 2007 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of establishment of basic eligibility for VA benefits, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of establishment of basic eligibility to VA benefits, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of establishment of basic eligibility to VA benefits, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Board observes that the United States will pay compensation to any "Veteran" disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, provided the disability is not the result of the person's own willful misconduct.  38 U.S.C.A. § 1110 (West 2002).  The law authorizes the payment of pension to a "Veteran" of a war who has the requisite service and who is permanently and totally disabled from nonservice-connected disability not due to the "Veteran's" own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The law also authorizes payment of death compensation or death pension benefits to a surviving spouse of a "Veteran."  38 U.S.C.A. §§ 1121, 1541 (West 2002). 

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

The provisions of 38 C.F.R. §§ 3.340 and 3.341, formerly §§ 3.8 and 3.9, provide that certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  Moreover, it has been held by the Court that the service department determination as to an individual's service shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; (2) The document contains needed information as to length, time and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claim of establishment of basic eligibility to VA benefits was previously denied in a July 2007 Board decision.  In September 2007, the appellant submitted a claim to reopen his basic eligibility claim, noting several alleged errors in previous Board decisions; that claim to reopen does not indicate any claim for reconsideration.  Following the July 2007 decision, the appellant did not file for reconsideration, nor was such reconsideration ordered by the Chairman.  Likewise, the appellant did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the July 2007 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The July 2007 Board decision denied reopening the appellant's claim of basic eligibility to VA benefits because none of the evidence of record received since the prior final decision demonstrated that the appellant had the requisite type of Philippines service to qualify as a "Veteran" under VA regulations.  Thus, the evidence received since that time must relate to that fact.

As noted in the Court's memorandum decision, a September 2002 VA memorandum states that "documents issued by the Philippine Army or Philippine Veterans Affairs Office that do not contain personal data substantially different from data previously provided to AR-PERSCOM are of no value in establishing eligible service, with the exception of Form 23, Affidavit for Philippine Army Personnel."  (Emphasis added).  

In June 2008, the appellant submitted such a Form 23, Affidavit for Philippine Army Personnel; such is the first time that the Affidavit appears in the record.  In that Affidavit, it is revealed that the appellant served in the USAFFE as a guerilla, noting that he was a private in the infantry with the 3rd Company, 4th Replacement Battalion APO 75.  Part (2)(c) of the Affidavit reveals that the appellant served: (1) June 15, 1943 to May 27, 1945 in "H" Company, 2nd Battalion, 2nd Regiment of the Padua Guerillas under Captain de los Santos; (2) May 28, 1945 to September 26, 1945 in the same unit which attached to the 158th RCT USA unit; and, (3) September 27, 1945, he was reported and processed.  The Affidavit additionally indicated in the "Remarks" section that the appellant's unit "reported to higher Guerilla headquarters" and "fought side-by-side with the Americans in mop-up operations at Camarines Sur."  It indicated that he received $72.00 for his service as a private with the guerillas from June 1943 to September 1945 and $258.00 as a private with the USAFFE from September 1945 to February 1946.  Such Affidavit was dated March 11, 1946.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the appellant had service which constitutes active military service in the Philippines under VA regulations which could lead to finding that the appellant has "Veteran" status.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding his period of service, and as such it is not merely redundant of the record at the time of the July 2007 Board denial.  Finally, this evidence raises a reasonable possibility of substantiating the appellant's claim of establishment of basic eligibility to VA benefits.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of establishment of basic eligibility to VA benefits is reopened, and to that extent only is the appeal granted.


REMAND

As noted in the Court's memorandum decision, the Board must remand this claim in order for another attempt to verify the appellant's claimed active service with the USAFFE or as a recognized guerilla noted in the newly-received Form 23, Affidavit for Philippine Army Personnel, to be made at this time.  See Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (VA's duty to assist includes resubmitting a request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c) when new evidence is received subsequent to a prior verification response).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to verify, through official sources, whether the appellant's noted Form 23, Affidavit for Philippine Army Personnel, or any other evidence of record, qualifies the appellant for "Veteran" status as a result of being a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or a recognized guerrilla.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of establishment of basic eligibility to VA benefits.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


